1

2

3

4

5

6

7

8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    U.S. BANK NATIONAL                                   No. 2:20-cv-00120-MCE-KJN
      ASSOCIATION, as trustee for Lehman
12    XS Trust Mortgage Pass-through
      Certificates, Series 2006-18N,
13                                                         ORDER
                          Plaintiff,
14
                 v.
15
      DARYL C. CHANG, SR.,
16
                          Defendant.
17

18
             On January 16, 2020, Defendant Daryl C. Chang, Sr., proceeding pro se, filed a
19
     Notice of Removal of this unlawful detainer action from the San Joaquin County Superior
20
     Court, where it was assigned Case No. STK-CV-LUDRF-2018-11549. 1 ECF No. 1. This
21
     is the second time this Defendant has attempted to remove this state court matter to this
22
     federal venue. See Case No. 2:19-cv-02440-MCE-KJN. The Court remanded the first
23
     action on January 17, 2020. Id., ECF No. 4. This removal is duplicative and equally
24
     flawed, such that remand is again proper.
25
             Accordingly:
26
             1.       The action is REMANDED to the San Joaquin County Superior Court.
27
             1Despite Defendant’s pro se status, the undersigned revokes any actual or anticipated referral to
28   a Magistrate Judge. See L.R. 302(c)(21).
                                                          1
1         2.    The Clerk of Court is directed to serve a certified copy of the order on the

2               Clerk of the San Joaquin County Superior Court and reference the state

3               case number (No. STK-CV-LUDRF-2018-11549) in the proof of service.

4         3.    The Clerk of the Court is directed to close this case and shall not open any

5               further cases pertaining to the above-referenced state action.

6         IT IS SO ORDERED.

7

8    DATED: January 28, 2020

9

10
                                      _______________________________________
11                                    MORRISON C. ENGLAND, JR.
12                                    UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                2
